DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are pending.  Claims 1, 5, 7, 10 and 12 have been amended.  

Response to Arguments
Applicant’s arguments filed 1/29/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Nazzaro et. al. US 2016/0091922 in view of McMullen US 4,047,651.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Nazzaro et. al. US 2016/0091922 in view of McMullen US 4,047,651.

Regarding claim 1, Nazzoro teaches:
A supplemental charger (Fig 7 #400; Par 0037 “auxiliary device 400”) capable of being combined with a wearable device (Fig 7 #100; Par 0027 “a wearable electronic device 100”) (Par 0038 “the auxiliary device can attach to a wearable device using”), comprising:

a main body (Fig 7 #110, #400) including: 
 
a strap having a center part (Fig 7 #400 in center of strap) and opposing parts that are extendable in opposite directions; (Fig 7 #110 straps on both sides extending in opposite directions; Par 0036 “have loops lengths that are within 5 mm of each other.”)
 
coupling parts configured to couple the wearable device to the main body, (coupling parts noted as lugs lock wearable to 400 of main body and recesses. Fig 4 one coupling part noted as #406a and 408a and other coupling part noted as #406b and 408b; Par 0035 “Lugs 406a, 406b can fit within and lock into recesses 114a, 114b of device 100 and thereby maintain connection between the auxiliary device 400 and casing 102” Par 0036 “first and second recesses 408a, 408b positioned adjacent to lugs 406a, 406b, respectively, that mimic recesses 114a, 114b of casing 102.”)
 
wherein at least one coupling part is attached to a respective one of the opposing parts of the strap; (Fig 7 #110 is attached to 408 via 112a or 112b; Par 0036 “Recesses 408a, 408b enable band 110 to be attached to housing 402 instead of casing 102 via lugs 112a, 112b of the band.”)
 
a charger located at the center part of the strap, (Fig 7 #400 Fig 8 #800; Par 0039 “charger 400 can include circuitry…. FIG 8. is a block diagram of an inductive power transmitting component 802 according to an embodiment of the invention within a 800 wearable auxiliary device ( also referred to as a "wearable electronic device charger''), which can be, for example, auxiliary device 400”)
 
wherein the coupling parts include a first coupling part and a second coupling part, (Fig 4 a first coupling part noted as #406a and 408a and a second coupling part noted as #406b and 408b)
 
Even though Nazzoro teaches:
the first coupling part is configured to fix a first side of the wearable device to the main body and the second coupling part is configured to fix a second side of the wearable device to the main body. (406a of first coupling part fixing a first side of #100 and 406b of the second coupling part fixing a second side of #100)
Nazzoro does not explicitly teach:
the first coupling part is configured to fix a first side of the wearable device to the main body by connecting to a first coupling assist part of a first strap connected to the first side of the wearable device, and 
the second coupling part is configured to fix a second side of the wearable device to the main body by connecting to a second coupling assist part of a second strap connected to the second side of the wearable device.
McMullen teaches:
the first coupling part (Fig 2 #32) is configured to fix a first side of the wearable device to the main body (Fig 1 #10) by connecting to a first coupling assist part (Fig 1 #28) of a first strap (Fig 1 #26) connected to the first side of the wearable device (first side is one side of watch. Col 3 lines 20-25 “the watch itself can be easily mounted and removed, either with or without a removal of the loops 26 by merely unsnapping the components 28 and 32.”), and 
the second coupling part (Fig 2 #32) is configured to fix a second side of the wearable device to the main body (Fig 1 #10) by connecting to a second coupling assist part (Fig 1 #28) of a second strap (Fig 1 #26) connected to the second side of the wearable device (second side is other side of watch. Col 3 lines 20-25 “the watch itself can be easily mounted and removed, either with or without a removal of the loops 26 by merely unsnapping the components 28 and 32.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second coupling parts taught by Nazzoro to have first and second assist parts and straps taught by McMullen for the purpose of providing selective opening and closing to mount device and have a unique and desirable inexpensive material. (Refer to Col 1 lines 45-50)

Nazzoro does not explicitly teach:
the opposing parts of the strap are connected to each other at the center part of the strap,  
the opposing parts of the strap and the center part of the strap form an integral body,  
 

McMullen teaches:
the opposing parts of the strap are connected to each other at the center part of the strap,  
the opposing parts of the strap and the center part of the strap form an integral body,  
the center part of the strap is located between the opposing parts of the strap.   (Fig 1 and Fig 2 #12)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify main body taught by Nazzoro to have strap taught by McMullen for the purpose of providing selective opening and closing to mount device and have a unique and desirable inexpensive material. (Refer to Col 1 lines 45-50)
 
Regarding claim 2, Nazzaro teaches:
the strap is wound around a wrist of a user of the wearable device.   (Fig 2)

Regarding claim 3, Nazzaro teaches:
the coupling parts are configured to facilitate attachment and detachment of the wearable device and the main body.   (Par 0037 “110 band can be 400 readily detached from auxiliary device and from casing 102,”)


Regarding claim 4, Nazzaro does not explicitly teach:

McMullen teaches:
first coupling part and the second coupling part are disposed separately on a top surface of the main body. (Fig 2 #32)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first coupling part and the second coupling part taught by Nazzaro to have placement taught by McMullen for the purpose of providing selective opening and closing to mount device and have a unique and desirable inexpensive material. (Refer to Col 1 lines 45-50)

Regarding claim 5, Nazzaro does not explicitly teach:
wherein the first coupling part connects to the first coupling assist part connected the first side of the wearable device to fix the first side of the wearable device to the main body, and 
the second coupling part connects to the second coupling assist part connected the second side of the wearable device to fix the second side of the wearable device to the main body.  
McMullen teaches:
wherein the first coupling part connects to the first coupling assist part connected the first side of the wearable device to fix the first side of the wearable device to the main body (Fig 1 and Fig 2 #28 and 32; first side is one side of watch. Col 3 lines 20-25 “the watch itself can be easily mounted and removed, either with or without a removal of the loops 26 by merely unsnapping the components 28 and 32.”), and 
(Fig 1 and Fig 2 #28 and 32; second side is other side of watch. Col 3 lines 20-25 “the watch itself can be easily mounted and removed, either with or without a removal of the loops 26 by merely unsnapping the components 28 and 32.”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coupling parts taught by Nazzaro to have coupling assist parts taught by McMullen for the purpose of providing selective opening and closing to mount device and have a unique and desirable inexpensive material. (Refer to Col 1 lines 45-50)

  Regarding claim 6, Nazzaro teaches:
the first coupling part connects magnetically to the first side of the wearable device or slides onto the first side of the wearable device, (Par 0038 “can attach to a wearable device using one or more clips that allow it to snap onto device 100, one or more magnets that allow it to be magnetically secured to device 100”)

the second coupling part connects magnetically to the second side of the wearable device or slides onto the second side of the wearable device. (Par 0038 “can attach to a wearable device using one or more clips that allow it to snap onto device 100, one or more magnets that allow it to be magnetically secured to device 100”)

  Regarding claim 7, Nazzaro teaches:
the charger includes a charging area on a top surface of the main body, on in which the wearable device is coupled to the main body.   (Fig 8 #806; Par 0039 “charging component 802 includes a power source 804, which can be power source 404, operatively coupled to a transmit coil 806 to transmit power to the device wearable electronic device 100 via electromagnetic induction or magnetic resonance.”)

Regarding claim 8, Nazzaro teaches:
the charging area faces a sensor on a bottom surface of the wearable device coupled to the main body.   (Par 0045 “sensors 122, 124 in device 100.”)

  Regarding claim 9, Nazzaro teaches:
the charger charges the wearable device coupled to the main body at the charging area.   (Par 0005 “The auxiliary electronic device can include a power source that can be connected to charging circuitry of the wearable device and transmit power to the charging circuitry to charge the wearable device's battery while the wearable device is being worn and used by the user.”)

  Regarding claim 10, Nazzaro teaches:
a battery is disposed on an opposite side of the main body, relative to the charging area, integrated on to a bottom surface of the main body.   (Fig 4 #404)

  Regarding claim 12, Nazzaro teaches:
(Fig 7 coupling 400 of main body to 100 using 406a and 406b) charging the wearable device through a battery built in the main body when the wearable device is coupled to the main body (Par 0032 “a power source 404 that can transmit power to device 100 to charge the rechargeable battery or other power source within the wearable electronic device.”).   
Even though Nazzaro teaches:
the first coupling part (Fig 4 #406a and 408a) and the second coupling part (Fig 4 #406b and 408b). 
Nazzaro does not explicitly teach:
connecting the first coupling part to the first coupling assist part of the first strap connected to the first side of the wearable device; and 
connecting the second coupling part to the second coupling assist part of e-the second strap connected to the second side of the wearable device.
McMullen teaches:
connecting the first coupling part (Fig 2 #32) to the first coupling assist part (Fig 1 #28) of the first strap (Fig 1 #26) connected to the first side of the wearable device (first side is one side of watch. Col 3 lines 20-25 “the watch itself can be easily mounted and removed, either with or without a removal of the loops 26 by merely unsnapping the components 28 and 32.”); and 
connecting the second coupling part (Fig 2 #32) to the second coupling assist part (Fig 1 #28) of the second strap (Fig 1 #26) connected to the second side of the wearable device (second side is other side of watch. Col 3 lines 20-25 “the watch itself can be easily mounted and removed, either with or without a removal of the loops 26 by merely unsnapping the components 28 and 32.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coupling parts taught by Nazzaro to have coupling assist and straps taught by McMullen for the purpose of providing selective opening and closing to mount device and have a unique and desirable inexpensive material. (Refer to Col 1 lines 45-50)

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Nazzaro et. al. US 2016/0091922 in view of McMullen US 4,047,651 as applied to claim 10 above, and further in view of Choi et al. US 2018/0132738.

  Regarding claim 11, Even though Nazzaro teaches:
flexible contortions of the main body. (Par 0033 “housing 402 can be made from a rigid material such as metal, plastic; can be made from a flexible material, such as rubber or silicone; or can be made from a combination of such materials or other appropriate materials.”)
Nazzaro does not explicitly teach:
the battery is flexible.
Choi teaches:
the battery is flexible (Fig 2 #140)
Nazzaro to have a flexible battery taught by Choi for the purpose of increasing the size of the battery to increase capacitance. (Refer to Par 0024)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859